SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private IssuerPursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofOctober, 2016Commission File Number: 1-16269 AMÉRICA MÓVIL, S.A.B. DE C.V. (Exact name of registrant as specified in its charter) America Mobile (Translation of Registrant´s name into English) Lago Zurich 245Plaza Carso / Edificio TelcelColonia Granada Ampliación11529 Mexico, D.F., Mexico (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reportsunder cover Form 20-F or Form 40-F.Form 20-F X Form 40-F Indicate by check mark if the Registrant is submitting this Form 6-K in paper aspermitted by Regulation S-T Rule 101(b)(1):Yes No XIndicate by check mark if the Registrant is submitting this Form 6-K in paper aspermitted by Regulation S-T Rule 101(b)(7):Yes No XIndicate by check mark whether the registrant by furnishing the information contained in this Form 6-K is also thereby furnishing the information to theCommission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.Yes No X “América Móvil informs about certain resolutions adopted by its shareholders” Mexico City, October 6, 2016. América Móvil, S.A.B. de C.V. (" AMX ") [BMV: AMX] [NYSE: AMX] [NASDAQ: AMOV] [LATIBEX: XAMXL] , informs that its shareholders, in a meeting held today approved, among other matters, (i) the initiation of the necessary procedures to delist AMX’s shares that currently trade in NASDAQ and LATIBEX; and (ii) the simultaneous grant to AMX’s shareholders of a right, at the election of each shareholder, to receive in either cash or series “L” shares (or a combination thereof), a dividend of MXP$0.14 (Fourteen Mexican Pesos cents), per share, payable on November 14, 2016. As part of the resolutions adopted by its shareholders, AMX will make public, within the following days, an information statement describing the terms and conditions for that dividend. This press release contains certain forward-looking statements that reflect the current views and/or expectations of AMX and its management with respect to its performance, business and future events. We use words such as “believe,” “anticipate,” “plan,” “expect,” “intend,” “target,” “estimate,” “project,” “predict,” “forecast,” “guideline,” “should” and other similar expressions to identify forward-looking statements, but they are not the only way we identify such statements. Such statements are subject to a number of risks, uncertainties and assumptions. We caution you that a number of important factors could cause actual results to differ materially from the plans, objectives, expectations, estimates and intentions expressed in this release. AMX is under no obligation and expressly disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: October 6, 2016 AMÉRICA MÓVIL, S.A.B. DE C.V. By: /S/Alejandro Cantú Jiménez Name:Title: Alejandro Cantú Jiménez Attorney-in-fact
